Title: From John Quincy Adams to Thomas Boylston Adams, 24 November 1812
From: Adams, John Quincy
To: Adams, Thomas Boylston



St. Petersburg 24 November 1812

Although I do not inflexibly persevere in the rule of writing individually to you once at least in the course of every Month, according to the proposition which I made nearly two years ago, and from which I have very rarely swerved; and notwithstanding the multiplication of obstacles to the conveyance of letters since the new Wars that this inauspicious year eighteen hundred and twelve has produced, yet I cannot suffer the month long to have to have gone by, without feeling a constant uneasiness, as at the consciousness of a neglected duty, untill I have written you again—My last to you, was of 29. September, filled with the bitterness of my heart under a visitation of Heaven, which we still bewail, and which yet bows us to the Earth.
The last letter that I have received from you, is dated 18 March last.—That which enclosed your Account for the last year has never come to hand—I have therefore no materials for animadversions; I can only renew my urgent solicitations that you would do the best you can with my affairs.
You know how deeply I was disappointed, at the breaking out of our War, precisely at the moment when I entertained the most ardent and sangwine hopes that War had become unnecessary—Its Events have hitherto been far from favourable to our Cause, but they have rather contributed to convince me of its necessity, upon principles distinct from the consideration of its Causes—The termination of General Hull’s campaign in upper Canada is known to us, as far as the English Government have seen fit to make it known, by the dispatches from the Governor General and General Brock, and by the Capitulation.—We are informed also of an armistice agreed to by General Dearborn, which the President refused to ratify—and from those two portents I have come to the conclusion, which indeed it was not very difficult to anticipate before that our projected invasion of Canada will end this year in total and most disgraceful defeat.
This misfortune considered by itself is not a very heavy one to the Nation—But it is a deep mortgage of reputation to redeem—Its effects upon the Spirits and dispositions of the people, present the most important light in which it is to be viewed; and these to my mind are problematical—If the effect upon the national sentiment should be similar to that of the Chesapeake affair, we shall not have ultimately much reason to regret the disasters of Hull’s army, or the failure of our first military expeditions—Our means of taking the British possessions upon our Continent, are so ample and unquestionable, that if we do not take them it must be owing to the want of qualities, with out which there is no Independent Nation, and which we must acquire at any hazard and any Cost.
The acquisition of Canada however was not and could not be the object of this War—I do not suppose it is expected that we should keep it if we were now to take it—Great-Britain is yet too powerful and values her remaining possessions too highly to make it possible for us to retain them at the Peace, if we should conquer them by the War—The time is not come—But the power of Great Britain must soon decline—She is now straining it so excessively beyond its natural extent that it must before long sink under the violence of its own exertions—Her paper credit is already rapidly declining, and she is daily becoming more extravagant in the abuse of it—I believe that her Government could not exist three years at Peace without a National Convulsion—And I doubt whether she can carry on three years longer the War in which she is now engaged, without such failure of her finances, as she can never recover—It is in the stage of weakness, which must inevitably follow that of overplied and exhausted strength, that Canada and all her other possessions, would have fallen into our hands without the need of any effort on our part, and in a manner more congenial to our principles, and to Justice, than by Conquest—
The great Events daily occurring in the Country whence I now write you, are strong and continual additional warnings to us, not to involve ourselves in the inextricable labyrinth of European politicks and Revolutions—The final issue of the campaign in the North of Europe is not yet completely ascertained, but there is no longer a doubt but that it must be disastrous in the highest degree to France, and no less glorious to Russia—It may not improbably end in the utter annihilation of the invading army, three fourths of which have already been destroyed.—Whether the Emperor Napoleon will personally escape the fate which has befallen so many of his followers is yet doubtful, but it may be taken for granted that he will never be able again to assemble against Russia a force which can be formidable to the security or Integrity of her Empire—The politicians who have been dreading so long the phantom of universal monarchy may possess their souls in quietness.—Never having been infected with the terror of it, I shall derive no new source of tranquility from these occurrences; but I cannot say that my foresight was clear enough to expect that the Colossus of French power would in so very short a period be staggering upon its foundations so manifestly as it is—It is impossible not to consider the internal State of France as greatly depending upon the course of these external Events.—The Empire of Napoleon was built upon victory alone—Defeat takes away its foundation, and with such defeat as he is now suffering, it would be nothing surprizing to see the whole fabrick crumble into ruins.—France indeed still remains; a formidable mass of power; but into what condition she may be plunged by the overthrow of his Government I am scarcely able to conjecture—
The day of trial to Russia has been severe; but it has been short and her deportment under it, will raise her high in the estimation of mankind—Her plan of defence has the most decisive demonstration in its favour—success—and success under numerous incidental circumstances disadvantageous to her—Not only her armies, but her peasantry, armed and sent into the field as if by enchantment, have fought with the most invincible courage, though not always with favourable Fortune—The chances of War have been sometimes with and sometimes against them, but they have arrested the Career of the Conqueror of the Age, and drawn him on to ruin, even when they yielded him the Victory.
I know not how or when I shall have an opportunity to transmit this letter to you—Still less can I foresee when I shall have the happiness of returning to you—My situation is singular, and such as cannot leave me without concern—At present it would be impossible for me to return home; even should I receive my recall—There may be neutral vessels next Summer going to America, in which I can embark with my family, at the hazard of being taken out and carried to England as Prisoners—A risk which I should indeed be willing to run for the chance of getting home—Whether any business of sufficient importance to detain me here the next Summer, will arise may perhaps be settled at Washington—My own most hearty wish as respects myself and my family is to return to you next Summer.
In the mean time I remain with affection which neither time nor distance can impair, ever yours
A.